EXHIBIT 10.2

 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

AMENDMENT NUMBER TWO

 

TO THE R&D SERVICES AGREEMENT

 

This Amendment Number Two (“Amendment Two”) amends the 14 November 2017 R&D
Services Agreement (“RDSA” or “Agreement”), as previously amended by Amendment
Number One dated June 20, 2018, between Framatome SAS (formerly known as “AREVA
NP SAS”, and hereinafter referred to as “Framatome”), Lightbridge Corporation
(“Lightbridge”), and Enfission, LLC (“Enfission”) (each of Framatome,
Lightbridge and Enfission a “Party”, and collectively, the “Parties”), and shall
be deemed effective as of June 20, 2018.

 

1. The Parties desire to adjust the Project 1 (as defined in the RDSA)
organization based on actual experience during the first several months of
activities under the RDSA. The Parties therefore hereby agree to amend the RDSA
as follows:

 



 

A. Section 1.61 (definition of “Project Manager” or “PM”) is modified as
follows:

 

 

 

 

1.61 “Project Manager Office” or “PMO has the meaning as described in Section
4.2.

 

 

 

 

B. All uses of “Project Manager” throughout the RDSA are deleted and replaced
with “Project Management Office,” and all uses of “PM” throughout the RDSA are
deleted and replaced with “PMO.”

 

 

 

 

C. Section 4.2 (Project Manager), third paragraph, is modified as follows:

 

 

 

 

The Project Manager Management Office is accountable for managing Project l’s
progress, schedule, and costs (both globally and with respect to Sub-Projects),
recommending Project reviews to the Project Director and to the Board,
submitting reports and recommendations to the Project Director and to the Board
Project I Steering Committee and the Board, and supporting marketing efforts for
non-commercial technical R&D Activities on an as needed basis.

 

 

 

 

D. Section 4.3 (Project I Steering Committee) is deleted in its entirety and
replaced with the following:

 

 

 

 

 

4.3 Project Director

 

 

 

 

 

The Project Director shall lead Project l’s day-tp-day activities. The Project
Director shall receive recommendations from the Sub-Project Leaders before the
Project Director makes any decision in the respective Sub-Project Leader’s field
of expertise in accordance with the decision-making process described in Section
4,5 hereof. The Project Director shall be responsible for triggering Project
reviews by the Board of Directors and supporting marketing efforts for
non-commercial technical R&D Activities on an as needed basis. The Project
Director shall report directly to the Enfission Vice President for Fuel
Development and also to the Board for Project progress and key Project
decisions.



 



  1

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 



 

E. Section 1.87 is added as follows:

 

 

 

 

1.87 “Project Advisors” means certain internal and external technical advisors
to the Project. Internal Project Advisors (i.e., individuals employed by
Lightbridge. Framatome SAS, Framatome Inc., and their affiljates1 may be
utilized by the Project Core Team as needed. External Project Advisors must be
pre-approved by the IP Committee through the Subcontractor approval process
prior to their use.

 

 

 

 

F. Section 1.88 is added as follows:

 

 

 

 

1.88 “Project Core Team” means the Project Director. the Project Management
Office and the Sub.-Project Leaders.

 

 

 

 

G. Section 1.89 is added as follows:

 

 

 

 

1.89 “Project Director” shall mean an individual selected by the Parties whose
responsibilities are described in Section 4.3.

 

 

 

 

H. Section 1.62 (definition of “Project 1 Steering Committee”) is deleted in its
entirety and replaced with the following:

 

 

 

 

1.62 [omitted]

 

 

 

 

I. All uses of “Project 1 Steering Committee” throughout the RDSA are deleted
and replaced with “Board.” Any redundant use of the term “Board” in light of the
foregoing shall be ignored (e.g., where the Project 1 Steering Committee would
have reported to the Board).

 

 

 

 

J. Section 4.4 (Sub-Projects), second paragraph, is modified as follows:

 

 

 

 

Project I shall be organized in sub-projects (each hereinafter referred to as a
“Sub-Project”), each under the responsibility of a Sub-Project Leader. The
Sub-Project Leader shall be responsible for the coordination of the Sub-Project
work, contribution, and deliverables (with respect to time, quality, and cost)
and directly reports to the Project Manager Director. The Sub-Project Leaders
shall submit their recommendations to the Project Director before the Project
Director makes any decision in the respective Sub-Project Leader’s field of
expertise.



 



  2

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 



 

K.

Section 4.5 (Deputy Project Manager—Technical) is deleted in its entirety and
replaced with the following:

 

 

 

 

 

4.5 Project Governance Processes



 



 

The Project Core Team shall have regular telephonic and in-person communication
and meetings, at a frequency that will ensure that information is shared and
discussed in a timely manner,

 

Upon agreement between the Subproject Leader and Project Director for decisions
in those areas for which the Subproject Leader is responsible, the Project
Director may make decisions or take actions regarding Project 1 for which the
Board is otherwise responsible under this Agreement if such action would have no
major impact on the Project objectives, cost, schedule or risk; provided,
however, that matters subject to the review authority of the IP Committee per
the IP Committee’s charter (e.g, engagement of third-party subcontractors;
sharing of information with third-parties), shall be reviewed and approved by
the IP Committee prior to the Project Director making, such a decision or taking
such action. Decisions that could have a “major impact” (as defined below) on
the Project objectives. cost. schedule or risk. or for “Key Project Steps” (as
defined below), or where there is a disagreement between the Subproject Leader
and the Project Director, must be expeditiously elevated to the full Board for
review and decision. If necessary. the Board can—per procedures in the Enfission
Operating Agreement—schedule a special Board meeting and decisions may be
approved via unanimous written consent evidenced by email or other electronic
means.

 

A Major Impact for purposes of this paragraph shall mean:

 

1. Project Objectives — A decision or a series of decisions that would lead to a
deliverable not compatible with the Project Objectives as validated by the
Board.

 

2. Project Cost — A decision or a series of decisions that could, in the
aggregate, increase by 5% or more: (1) The total annual amount of R&D budge
approved by the Board, or (2) The overall Project cost estimate for the Roadmap.

 

3. Project Schedule — A decision or a series of decisions that could, in the
aggregate, cause a 3-month or longer delay to estimated completion dates of any
critical path task in the Roadmap or any key milestone set forth by the Board.

 

4. Project Risk - A decision or a series of decisions that could. in the
aggregate. increase the overall Project risk profile by: (1) Adding a new risk
with a medium or high probability of occurrence and a high consequence of
occurrence, or (2) Increasing an existing risk to a medium or high probability
of occurrence and a high consequence of occurrence.



 



  3

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

A Key Project Step for purposes of this paragraph shall mean:

 

· [*****]

 

[*****]

 

 

The Project Director and the Project Core Team shall seek advice and expertise
from Project Advisors on an as-needed basis. and the Project Advisors shall
provide such advice and guidance upon request without further process or
reporting expected.

 



 

L. Section 1.17 (definition of “Deputy Project Manager—Technical”) deleted in
its entirety and replaced with the following:

 

 

 

 

 

1.17 [omitted]



 

This Amendment Two may be executed by the Parties in one or more counterparts,
all of which shall be considered one and the same, and all of which shall have
an effective date of June 20, 2018. All other sections of the RDSA in effect
prior to this Amendment Two shall continue in full force and effect.

 

[Signature page follows]

 

  4

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

IN WITNESS WHEREOF, the undersigned, who are all of the Parties to the RDSA,
intending to be legally bound, have executed this Amendment Two as of the
date(s) set forth below, with such Amendment Two to be deemed effective as of
June 20, 2018.

 



LIGHTBRIDGE CORPORATION

 

 

 

By: /s/ Seth Grae

 

Date: July 2, 2018               

Name:

Seth Grae

 

Title:

President and Chief Executive Officer

 

 

 

 

FRAMATOME SAS

 

  

 

 

By:

/s/ Bernard Fontana

 

Date: July 3, 2018                

Name:

Bernard Fontana

 

Title:

Chief Executive Officer

 

 

 

 

ENFISSION, LLC

 

 

 

 

By:

/s/ Seth Grae

 

Date: July 2, 2018                 

Name:

Seth Grae

 

Title:

President and Chief Executive Officer

 



 

 



5



 